Third District Court of Appeal
                                State of Florida

                        Opinion filed October 20, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1281
                       Lower Tribunal No. 20-121 AP
                           ________________


                   Florida International University,
                                  Petitioner,

                                      vs.

                            Samantha Ramos,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Daryl E. Trawick, Lisa Walsh, and Maria de
Jesus Santovenia, Judges.

      Marrero & Wydler, and Oscar E. Marrero and Lourdes Espino Wydler,
for petitioner.

     Andrew M. Kassier, P.A., and Andrew M. Kassier, for respondent.


Before MILLER, LOBREE, and BOKOR, JJ.

     MILLER, J.
      Petitioner, Florida International University, seeks second-tier certiorari

relief from an opinion rendered by the appellate division of the Circuit Court

of Miami-Dade County in favor of respondent, Samantha Ramos. In its

decision, the lower court quashed a disciplinary order rendered by the

Student Conduct Committee (the “SCC”) following a final academic

misconduct hearing. The opinion concluded Ramos was deprived of due

process because she was denied the opportunity to elicit evidence of the

bias and motive of a critical witness. The primary issue raised in the petition

is whether the circuit court erroneously expanded Ramos’s due process

rights, in contravention of the governing Student Code of Conduct (the

“Code”). Constrained by our standard of review, we deny relief.

                               BACKGROUND

      The relevant chronology is undisputed. Ramos, a member of the

University’s Honors College and Quantifying Biology in the Classroom

Program, submitted organic chemistry laboratory reports bearing striking

similarities to those submitted by current and past students. Suspecting

plagiarism, the laboratory teaching assistant reported her conduct to a

professor, who, in turn, submitted an academic misconduct report,

accompanied by several laboratory reports and documentation detailing




                                       2
plagiarism-related concerns, to the Office of Student Conduct and Academic

Integrity.

      Following an investigation, Ramos and two other students were

charged with plagiarism and provided with different alternatives for resolution

of the charges. Ramos elected to proceed before the SCC. A hearing was

convened in accordance with the Code, and, during the hearing, Ramos

sought to question the teaching assistant regarding incidents bearing on bias

and motive.

      Ramos alleged she and others observed students potentially cheating

on an exam.     She reported the matter to the teaching assistant, and,

according to Ramos, he responded by stating, “You are going to ruin my

entire career, and you know that. I am going to ruin yours.” Because this

encounter preceded the plagiarism allegations, Ramos contended she was

the victim of retaliation. For further support of her theory, she relied upon

the fact that she received satisfactory grades throughout the semester on

other laboratory reports. Finally, she contended the teaching assistant had

tampered with a necessary witness to the disciplinary proceedings,

rendering him recalcitrant. Despite the proffer, the hearing officer prohibited

any inquiry into these areas.




                                      3
      At the conclusion of the hearing, the hearing officer found Ramos was

“responsible for plagiarism” and assigned a written reprimand, grade

reductions to zero on the three laboratory reports, and an ethics-related

educational activity. Ramos unsuccessfully appealed the decision to the

University’s Assistant Vice President for Student Affairs. She then sought

certiorari review in the Circuit Court of the Eleventh Judicial Circuit. In the

first-tier certiorari proceedings, Ramos contended she was deprived of due

process. The circuit court granted relief and quashed the decision below,

finding “[the University] violated Ramos’s due process rights in failing to

follow its own rules.” This petition ensued.

                            STANDARD OF REVIEW

      Second-tier certiorari is not an opportunity for a second appeal.

Instead, “[a]s a practical matter, the circuit court’s final ruling in most first-tier

cases is conclusive, for second-tier review is extraordinarily” narrow. Fla.

Power & Light Co. v. City of Dania, 761 So. 2d 1089, 1092 (Fla. 2000). Our

“‘inquiry is limited to whether the circuit court afforded procedural due

process and whether the circuit court applied the correct law,’ or, as

otherwise stated, departed from the essential requirements of law.” Custer

Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d 1086, 1092 (Fla. 2010) (quoting

Haines City Cmty. Dev. v. Heggs, 658 So. 2d 523, 530 (Fla. 1995)); see also


                                          4
Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles, 87 So. 3d 712, 725

(Fla. 2012) (“[T]he district court must determine whether the decision of the

circuit court . . . is a departure from the essential requirements of law

resulting in a miscarriage of justice.”).

                              LEGAL ANALYSIS

      In the instant petition, the University contends the governing

administrative documents compel the conclusion the hearing officer properly

exercised discretion in prohibiting questioning into bias or motive. Thus, it

reasons, the circuit court departed from the procedures in quashing the

disciplinary decision. We are not so persuaded.

      We note at the onset that, despite an assertion to the contrary, the

University is not entitled to any deference in the interpretation of its governing

rules. See Art. V, § 21, Fla. Const. (“In interpreting a state statute or rule, a

state court or an officer hearing an administrative action pursuant to general

law may not defer to an administrative agency’s interpretation of such statute

or rule, and must instead interpret such statute or rule de novo.”). In the

context of second-tier certiorari, “[c]learly established law can be derived not

only from case law dealing with the same issue of law, but also from ‘an

interpretation or application of a statute, a procedural rule, or a constitution

provision.’” State Dep’t of Highway Safety & Motor Vehicles v. Edenfield, 58


                                        5
So. 3d 904, 906 (Fla. 1st DCA 2011) (quoting Allstate Ins. Co. v.

Kaklamanos, 843 So. 2d 885, 890 (Fla. 2003)). Certiorari relief, however, “is

not available when we might be confronted by simple legal error or when we

might disagree with the appellate division’s interpretation of applicable law.”

Gables Ins. Recovery v. Progressive Exp. Ins. Co., 159 So. 3d 863, 865 (Fla.

3d DCA 2014).

      Fundamental to due process is that the ultimate decision in any hearing

be based upon evidence presented, which the accused has sufficient

opportunity to refute. Goldberg v. Kelly, 397 U.S. 254, 270 (1970). To fulfill

these requirements, a party is entitled to both “notice and a meaningful

opportunity to be heard.” Pena v. Rodriguez, 273 So. 3d 237, 240 (Fla. 3d

DCA 2019); see also Amend. XIV, U.S. Const.; Art. I, § 9, Fla. Const.

      Against these principles, in the context of student disciplinary

proceedings, due process is satisfied by affording “adequate notice, an

opportunity to be heard, and substantial evidence to support the penalty.”

Student Alpha ID No. Guja v. Sch. Bd. of Volusia Cnty., 616 So. 2d 1011,

1012 (Fla. 5th DCA 1993). In this regard, students are not afforded the same

safeguards as criminal defendants.        Id.   Rather, “[t]he due process

requirement of a student administrative proceeding is that the proceeding




                                      6
must be ‘essentially fair.’” Matar v. Fla. Int’l Univ., 944 So. 2d 1153, 1160

(Fla. 3d DCA 2006) (quoting Student Alpha ID No. Guja, 616 So. 2d at 1013).

      In Florida, institutions within the Florida College System are required

to publish certain minimum due process protections in their respective codes

of conduct. § 1006.60, Fla. Stat. (2021). As pertinent to this case, such

protections shall include “[t]he right to present relevant information and

question witnesses.” § 1006.60(3)(e), Fla. Stat. In accord with these edicts,

here, under the Code, the accused is permitted to present “relevant

[w]itnesses and information at the hearing.”        Further, the student may

question witnesses “in accordance with the Hearing Procedures.”               As

relevant to this issue, the hearing officer is authorized to “place limits on the

length of testimony” and “advise to the scope, direction or tone of

questioning.”

      Our highest court has held “[t]he partiality of a witness is subject to

exploration . . . and is ‘always relevant as discrediting the witness and

affecting the weight of his testimony.’” Davis v. Alaska, 415 U.S. 308, 316

(1974) (quoting 3A J. Wigmore, Evidence § 940, at 775 (Chadbourn rev.

1970)). Consequently, the right to cross-examine adverse witnesses as to

bias and motive is a minimum requirement of due process. Morrissey v.

Brewer, 408 U.S. 471, 471 (1972).


                                       7
      In the instant case, the incidents alleged by Ramos involving the

teaching assistant were indubitably relevant to both bias and motive. The

line of questioning was therefore authorized by the Code.

      The University, argues, however, that under the Code, the SCC

hearing officer had the discretion to “place limits on the length of testimony,

and also, [could] advise to the scope, direction or tone of questioning.” While

this is a correct recitation of the Code, it cannot be read in isolation. Instead,

the provision must be harmonized with the right of the accused to present

relevant information and cross-examine witnesses.

      Here, the testimony of the teaching assistant played a pivotal role in

the proceedings. Consequently, evidence bearing on his bias and motive to

fabricate charges may have influenced the minds of the factfinders as to

whether he should be deemed credible. Under these circumstances, in

concluding the refusal by the hearing officer to allow Ramos to develop her

theory of defense undermined basic tenets of due process, the circuit court

did not run afoul of clearly established law.

      Accordingly, and mindful of the narrow scope of our review, we

conclude certiorari relief is improvident. Ivey v. Allstate Ins. Co., 774 So. 2d

679, 682 (Fla. 2000); see Amanda Peters, The Meaning, Measure, and

Misuse of Standards of Review, 13 Lewis & Clark L. Rev. 233, 235 (2009)


                                        8
(“When used properly, standards of review require appellate judges to

exercise self-restraint and in so doing, act to create a more respected and

consistent body of appellate law and a more efficient judicial system.”);

Nader, 87 So. 3d at 723 (quoting Heggs, 658 So. 2d at 526 n.4) (“[A]ppellate

courts must exercise caution not to expand certiorari jurisdiction to review

the correctness of the circuit court’s decision. This would deprive litigants of

the finality of judgments reviewed by the circuit court and ignore ‘societal

interests in ending litigation within a reasonable length of time and

eliminating the amount of judicial labors involved in multiple appeals.’”); see

also Edenfield, 58 So. 3d at 906 (“[A] misapplication or an erroneous

interpretation of the correct law does not rise to the level of a violation of a

clearly established principle of law.”); Hous. Auth. of Tampa v. Burton, 874

So. 2d 6, 9 (Fla. 2d DCA 2004) (“Unlike application of incorrect law,

misapplication of correct law by a circuit court sitting in its appellate capacity

generally does not constitute a violation of clearly established law resulting

in a miscarriage of justice.”).

      Petition denied.




                                        9